Citation Nr: 0206679	
Decision Date: 06/21/02    Archive Date: 06/27/02

DOCKET NO.  01-07 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from June 1941 to July 1945.  
The appellant is the surviving spouse of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied entitlement to service 
connection for the cause of the veteran's death.  The 
appellant disagreed with that decision in the following month 
and a statement of the case was issued in July 2001.  The 
appellant submitted a timely substantive appeal in September 
2001.

The appellant's substantive appeal included a claim of 
eligibility to dependent educational assistance under title 
38 U.S.C, chapter 35.  However, at the appellant's January 
2002 Travel Board hearing, she withdrew that issue.  As the 
transcript of that hearing has been reduced to writing, the 
appellant's withdrawal of this issue is valid.  38 C.F.R. 
§ 20.204 (2001).

The appellant requested a hearing before the Board.  That 
hearing was conducted by videoconference before the 
undersigned Board Member in January 2002.



FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of this appeal has been obtained, and 
the appellant has been notified of the evidence necessary to 
substantiate her claim.

2.  The veteran's death certificate reflects that he died of 
myocardial infarction due to or as a consequence of coronary 
thrombosis, and that pulmonary fibrosis was the other 
significant condition contributing to the veteran's death but 
not related to the cause of death.

3.  At the time of the veteran's death, service connection 
was in effect for one disability, a skin disorder, evaluated 
as noncompensable.

4.  A respiratory disorder was first diagnosed in 1983, more 
than 35 years after the veteran's service discharge.

5.  The medical diagnosis of idiopathic pulmonary fibrosis 
establishes that the cause of the pulmonary fibrosis was 
unknown.

6.  The preponderance of the evidence is against a finding 
that the veteran incurred pulmonary fibrosis in service.


CONCLUSION OF LAW

The veteran's death was not caused by a disability incurred 
in or aggravated by service, or by a disability which may be 
presumed service-connected, nor did a service-connected 
disability cause or contribute materially or substantially to 
the veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.309, 3.312 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The surviving spouse of a qualifying veteran is entitled to 
monetary benefits, known as Dependency and Indemnity 
Compensation (DIC) benefits, if the veteran died of a 
service-connected disability.  38 U.S.C.A. § 1310.  In this 
case, the appellant contends that the veteran's death due to 
myocardial infarction, due to or as a consequence of coronary 
thrombosis, was caused, aggravated by, or accelerated by 
pulmonary fibrosis, and contends that the veteran's pulmonary 
fibrosis resulted from his service, in particular, exposure 
to asbestos during service.  

When the appellant submitted an application for (DIC) 
benefits in February 2000, no claims folder could be located 
for the veteran, although records reflect that a claims 
folder was transferred from the RO to another location for 
storage in March 1992.  Despite multiple attempts to several 
locations, the RO was unable to obtain the claims folder.  
The rebuilt record shows that burial benefits, and a United 
States Flag for burial purposes, were obtained by the 
appellant.  The rebuilt evidence indicates that the veteran 
established service connection for a skin disorder, but not 
for any other disorder, during his lifetime.  

The veteran's service medical records were requested from the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  However, the veteran's records cannot be located, 
and either were sent to VA and are associated with the claims 
folder which cannot be located, or were presumably destroyed 
in a 1973 fire at NPRC.  The veteran's Enlisted Record and 
Report of Separation, WD AGO Form 53-55, reflects that the 
veteran was awarded a Combat Infantryman Badge in July 1944 
and that he participated in several battles and campaigns in 
World War II, including in Tunisia, Sicily, Algeria-French 
Morocco, and Naples-Foggia.  His military occupational 
specialty was listed as "athletic instructor."

Because the veteran's service records could not be located, a 
request to reconstruct service medical data, NA Form 13055, 
was sent to the National Archives and Records Administration.  
Two hospital admission cards created by the office of the 
Surgeon General, Department of the Army, were located.  The 
information from one card reflects that the veteran was 
hospitalized in May 1944 in the European area for chronic 
otitis media, and that admission lasted 16 days.  The veteran 
was again hospitalized in the European area in August 1944 
for two days; the assigned diagnosis was "history of prior 
battle casualty/injury."  The diagnosis listed was 
"concussion" and the location noted was "ear."  The causative 
agent was identified as an artillery shell, blast effect. 

In August 2000, the RO attempted to develop the appellant's 
claims that the veteran was exposed to asbestos in service.  
The service department (the Army) was requested to furnish 
any available records, medical or dental, and Surgeon 
General's Office (SGO) records.  The RO requested that, if no 
medical, dental, or SGO records were available, sick and 
morning records for the veteran's unit be reviewed for the 
period from April 1945 to July 1945 for remarks pertaining to 
asbestos.  In March 2001, the NPRC responded that no remarks 
pertaining to asbestos were found on investigation.

The appellant provided information about the veteran's 
employment history after his discharge from military service.  
However, two of the veteran's three post-service employers 
were no longer in operation.  Therefore, no post-service 
clinical records or asbestos exposure records could be 
obtained from those employers.  The veteran worked for his 
first post-service employer from 1945 to 1972, when that 
company ceased operating.  The veteran worked as an insurance 
salesman for three years, 1972 to 1975, and then for another 
company which is no longer in operation.  The appellant 
indicated that, if any records of the veteran's work at the 
insurance company were available, they would not be relevant, 
and indicated that no records could be obtained from the 
veteran's other employers.  

The veteran died in September 1990 at the age of 72, 
apparently while playing golf.  His death certificate 
reflects that he died of myocardial infarction due to or as a 
consequence of coronary thrombosis.  The only other 
significant condition noted on the death certificate as 
contributing to, but not related to, the cause of the 
veteran's death, was pulmonary fibrosis.  No autopsy was 
performed.

At a personal hearing conducted in July 2001, the appellant 
testified that she was married to the veteran for 48 years.  
The appellant testified that during the veteran's service, he 
saw combat, was in foxholes, and was exposed to moisture and 
wetness.  She testified that the veteran was hospitalized 
during service, while serving in Italy, and that she did not 
know what the diagnosis was at that time.  She testified that 
the veteran had shortness of breath and a dry cough when he 
returned from service.  She stated that symptom continued, 
becoming increasingly worse until the veteran's death.  By 
that time, he was using continuous oxygen.  The appellant 
testified that a Dr. F. had the opinion that the veteran's 
cardiac situation was a complication of the pulmonary 
fibrosis.  The appellant testified that she did not recall 
when the veteran first began to see a doctor for his lung 
condition, although it might have been in the 1950s, 1960s, 
or 1970s.

Applicable Laws and Regulations

Determinations as to whether service connection may be 
granted for a disorder which caused or contributed to the 
cause of the veteran's death are based on the same statutory 
and regulatory provision governing determinations of service 
connection generally.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303, 3.304.  Service connection may be presumed for certain 
chronic disorders, such as cardiovascular disease, if 
manifested within the applicable presumptive period.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has the condition.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disorder which 
is secondary to or proximately caused by a service-connected 
disorder.  38 C.F.R. § 3.310(a).  Service connection may also 
be granted for a disorder which is aggravated by a service-
connected disability, to the extent of such aggravation.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either a principal or a 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  A service-connected disability will be considered as 
the principal cause of death when such disability, singly or 
jointly with some other conditions, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to the death, it 
must be shown that it contributed substantially or 
materially, that it combined to cause death or that it aided 
or lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(b), (c).

In the case of any veteran who engaged in combat with the 
enemy in active service during a period of war, the Secretary 
shall accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  38 U.S.C.A. 
§ 1154.

After the appellant submitted the claims in this case, but 
prior to the RO's issuance of the April 2001 rating decision, 
on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The provisions of the VCAA 
redefine the obligations of VA with respect to the duty to 
assist claimants.  The new law also includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Regulations implementing the VCAA have been published.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  The provisions of the 
VCAA, and the implementing regulations, are, accordingly, 
applicable in this case.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim). 

 Analysis

The requirements of the VCAA have been applied throughout 
adjudication of this claim, and the duties to the appellant 
have been satisfied.  The appellant has been given notice of 
the applicable laws and regulations, and of the evidence 
necessary to substantiate her claim, on numerous occasions, 
including in a September 2000 letter, the April 2001 rating 
decision, a July 2001 statement of the case (SOC), and in a 
September 2001 supplemental SOC (SSOC).  She has been 
accorded the opportunity to present evidence and argument in 
support of her claim.  In particular, the appellant testified 
at a personal hearing in July 2001 and before the undersigned 
Board member at a Travel Board hearing conducted in January 
2002.  

The veteran's service medical records cannot be located, and 
either have been lost or were destroyed in a fire at the DPRC 
facility.  As noted above in the discussion of the VCAA, VA 
has a duty to assist a claimant in developing the facts of a 
claim and to notify the claimant of the evidence required to 
substantiate a claim.  These obligations are heightened when 
the service medical records have been destroyed in the 1973 
NPRC fire, as may be the case here.  O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991); see Dixon v. Derwinski, 3 Vet. 
App. 261 (1992) (where denial of a veteran's claim rests, in 
part, on the government's inability to produce records that 
were once in its custody, an explanation of the 
reasonableness of the search conducted and why further 
efforts are not justified is required).

The Board has carefully reviewed the claims folder to 
determine if a reasonably exhaustive search was made to 
either obtain or reconstruct the veteran's records, and 
concludes that both the VA search for the veteran's claims 
file and the attempts to obtain or reconstruct the service 
records, and the attempts to obtain records from alternate 
sources, were thorough, and it is unlikely that any further 
attempts would be more successful.  

Evidence submitted in support of the appellant's claim that 
the veteran's death was due to or aggravated or accelerated 
by a service-connected disorder includes a medical statement 
dated in June 2000 from J.L.F., M.D.  Dr. F. stated that he 
had treated the veteran for a period of approximately 12 
years prior to the veteran's death.  He indicated that, 
during that time, he treated the veteran for multiple medical 
problems including hypertension, coronary artery disease, 
hyperlipidemia, and mild obesity.  He stated that one of the 
major medical problems the veteran had, which caused a great 
deal of worsening of the veteran's overall general condition, 
was pulmonary fibrosis.  Dr. F. opined that the veteran's 
pulmonary fibrosis was "much out of proportion" for someone 
who had a minimal past history of smoking cigarettes.  Dr. F. 
opined that the veteran's pulmonary problems made his cardiac 
status worse and accelerated his hypertension.  Dr. F. 
further noted that the veteran reported a history of working 
around asbestos during his service in the war and that the 
veteran's pulmonary fibrosis was worsened by or perhaps even 
directly caused by his exposure to asbestos in service.

At the January 2002 Board hearing, the appellant testified 
that the veteran had shortness of breath when he was 
discharged, and he continued to have dryness, cough and 
difficulty breathing on exertion until he was diagnosed in 
1977 as having interstitial lung disorder.  The appellant 
testified that she was unable to obtain any records prior to 
1977 because the physicians who had treated the veteran at 
that time were deceased and their records were unavailable.

Private clinical records dated from 1977 to May 1979 reflect 
that the veteran's lungs were clear and no respiratory 
disorder was diagnosed.  In January 1983, the veteran 
complained of dyspnea on exertion.  Some interstitial 
changes, "like edema," were noted on radiologic examination.  
The assigned diagnosis was pulmonary vascular congestion, of 
undetermined cause.  Clinical records for the remainder of 
1983 through 1988 are not associated with the claims file.

Clinical records dated in January 1989 reflect that a cardiac 
catheterization had disclosed diffuse cardiac disease, but it 
was determined that the veteran was not a candidate for 
surgery.  Interstitial infiltrate was noted on radiologic 
examination. Review of previous reports of radiologic 
examination of the chest disclosed "dramatic descriptions" of 
diffuse pulmonary fibrosis.  The physician noted that 
pulmonary function tests had been normal when conducted 21/2 
years earlier, but currently disclosed a falling PO2 (partial 
pressure (tension) of oxygen in an artery (arterial blood)), 
low diffusing capacity, and marked restriction of lung 
volumes.  

The discharge summary of a private April 1989 hospitalization 
reflects that the veteran was a former smoker with a 
diagnosis of arteriosclerotic heart disease of severe degree 
and idiopathic pulmonary fibrosis and a long-standing history 
of hypertension.  The summary notes that the idiopathic 
pulmonary fibrosis was diagnosed by transbronchial biopsy 
performed in January 1989.  For purposes of information only, 
and without reliance thereon, the Board notes that the term 
"idiopathic" means self-originated or of unknown causation.  
Dorland's Medical Dictionary 817, 818 (28th ed. 1994).

In June 1989, bronchoscopy disclosed minimal evidence of 
active alveolitis.  Radiologic examinations of the chest in 
1989 and 1990 confirmed the presence of progressive bilateral 
pulmonary fibrosis.  There was a low diffusing capacity and 
marked restriction of lung volumes.  Private clinical records 
dated in June and July 1990 disclosed continued treatment of 
cardiac disorders and chronic obstructive lung disease with a 
honeycomb pattern, probably interstitial fibrosis.  
Radiologic examination of the chest in September 1990 
disclosed advanced interstitial lung disease with minimal 
interval change.  The veteran died in October 1990.

The appellant contends that the veteran was exposed to 
asbestos in service.  The appellant has provided written 
statements and oral testimony that the veteran reported that 
he had been exposed to asbestos in service.  According to the 
appellant, the veteran believed he was exposed to asbestos 
while stationed in the United States for basic training 
and/or following basic training but before transfer to any 
overseas location.  The veteran also indicated that he might 
have been exposed to asbestos during transport to the various 
locations where he was stationed overseas during World War 
II.  The appellant also testified that the veteran believed 
he had been exposed to asbestos during combat, particularly 
during fighting from foxholes.  The medical statement from 
Dr. Fischer reflects that the veteran reported that "he did 
indeed work around asbestos during his service in the war."

In recognition of the difficulty of collecting or preserving 
proof of service-connected incurrence oraggravation in combat 
conditions, statutory authority  allows veterans to establish 
a presumption of service-connection by lay or other evidence 
in the absence of official records.  This evidentiary 
mechanism involves a three step analysis.  Collette v. Brown, 
82 F.3d 389, 393 (Fed. Cir. 1996).  First, it must be 
determined whether the veteran has presented "satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease," the words of 38 U.S.C. § 1154(b).  
In this case, it is not clear whether an allegation of 
exposure to asbestos in service is a type of "injury" or 
"disease" to which Section 1154 applies.  Moreover, it is not 
clear whether the veteran's allegation that he was exposed to 
asbestos is "satisfactory" evidence of such exposure.  
Further, the veteran's report of his exposure to asbestos, as 
relayed through his wife, included an allegation that he was 
exposed to asbestos all throughout his service, and was not 
limited to experiences in combat.  

If section 1154 is applicable in this case, and the veteran's 
report is accepted as evidence of such exposure, and that 
report is accepted both as to combat and non-combat 
exposures, the next step of the analysis under section 1154 
requires a determination of whether the evidence is 
"consistent with the circumstances, conditions, or hardships 
of such service."  Collette v. Brown, 82 F.3d 389, 393 (Fed. 
Cir. 1996).  The veteran's account, as relayed by the 
appellant, that he was exposed to asbestos on ships, in 
foxholes, and because of the damp and wet conditions of 
combat, seems unlikely.  The veteran did not serve on a ship, 
so the only exposure he might have had would have been during 
transport.  While combat service in damp and wet conditions 
and in foxholes exposes a soldier to the elements, dirt, and 
conditions conducive to infectious diseases, combat service 
under such conditions does not generally include exposure to 
asbestos.  Nothing in the veteran's report to Dr. F. or as 
related by the appellant suggests that the veteran identified 
why he believed his combat service included exposure to 
asbestos.  

In this case, the medical evidence is devoid of any 
diagnosis, finding, or reference to asbestos exposure or 
asbestos-related disease, other than Dr. F.'s statement.  Dr. 
F. makes it clear that his conclusion that exposure to 
asbestos in service caused or worsened pulmonary fibrosis is 
based solely on the veteran's report of asbestos exposure.  
It is not clear whether he reviewed the types of material or 
conditions of exposure to determine whether asbestos exposure 
was likely.  

However, assuming, without so conceding, that the evidence 
does not rebut the veteran's exposure to asbestos, the 
preponderance of the medical evidence is against a finding 
that the veteran's pulmonary fibrosis was related to exposure 
to asbestos or any other incident of service.  Dr. F.'s 
statement that "it has always been my thoughts that his 
fibrosis was worsened or perhaps even directly caused by his 
exposure to the asbestos" is directly contradicted by the 
rest of the medical evidence, which clearly reflects that the 
veteran was diagnosed as having idiopathic pulmonary 
fibrosis.  In particular, the medical evidence is completely 
devoid of any objective findings related to asbestos 
including on radiologic exemptions or on biopsy.  

The appellant and her representative contend that, because 
Dr. F.'s statement suggests that asbestos exposure was a 
possible etiology for the veteran's pulmonary fibrosis, and 
there is no medical opinion directly contradicting that 
opinion, that the preponderance of the evidence favors the 
appellant's claim.  This analysis of the persuasive value of 
the evidence is incorrect.  In this case, the clinical 
records of the veteran's care from 1977 to 1983 are devoid of 
any respiratory complaints or diagnoses.  In 1983, more than 
35 years after the veteran's service discharge, the clinical 
records reflect that the veteran observed dyspnea on exertion 
beginning 11/2 to 2 years earlier.  Private hospitalization 
records dated in 1989 reflect that idiopathic pulmonary 
fibrosis was diagnosed on transbronchial biopsy.  Reports of 
radiologic examinations of the lungs reflect abnormal lung 
findings, but are devoid of any reference to asbestos, to 
findings suggestive of deposited materials in the lungs, or 
any other diagnostic entities associated with asbestos.  

Because these clinical records reflect review by several 
practitioners, in a variety of specialties, these clinical 
records, which uniformly reflect a diagnosis of idiopathic 
pulmonary fibrosis, are of greater weight than Dr. F.'s 
statements.  The Board notes that there is no medical 
evidence or opinion which directly states that the diagnosis 
of idiopathic pulmonary fibrosis excludes a finding that this 
disorder may have been caused or aggravated by asbestos.  
However, in this case, the Board finds that lack of diagnosis 
of asbestos-related disease is positive evidence that the 
veteran's disorder was not related to asbestos.  On the 
hospital summary of April 1989, the report of medical history 
addressed pulmonary fibrosis and noted that the veteran "had 
no particular exposures."  It would seem that if he believed 
he had ever been exposed to asbestos, he would have mentioned 
it to the physicians who were then treating him for 
respiratory problems.  The lack of asbestos reports during 
the veteran's lifetime under circumstances when they 
logically should have been raised outweighs the reports 
attributed to him after his death.   

The Board further notes that there is no medical evidence 
that any respiratory disorder defined by statute or 
regulation as chronic was shown during an applicable 
presumption period.  The earliest medical evidence of a 
respiratory disorder of a chronic nature was noted in 1983 
when it was indicated that the veteran had had dyspnea on 
exertion for up to two years.  This private medical 
examination was conducted more than 35 years following the 
veteran's discharge from service.  Therefore, any possible 
presumption of in-service incurrence is not for application. 
38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3).

The Board recognizes that the "continuity of symptomatology" 
provision of 38 C.F.R. § 3.303(b) may obviate the need for 
medical evidence of a nexus between present disability and 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  The only 
proviso, however, is that there be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and post-service symptomatology, unless such a 
relationship is one to which a lay person's observation is 
competent.  No such evidence is of record in this case.

In this case, no clinical data has been received showing 
treatment during the interim between service and the initial 
diagnosis associated with a respiratory disorder in 1983, 
although the appellant has testified that the veteran always 
had a cough after service.  Thus, continuity of 
symptomatology is not demonstrated and the medical evidence 
of record may not be reasonably construed to find that the 
veteran had any continuing symptoms during service which 
could be causally related to his claimed asbestos exposure or 
pulmonary fibrosis.  See Voerth v. West, 13 Vet. App. 117 
(1999); McManaway v. West, 13 Vet. App. 60 (1999); Savage, 
supra.  The Board recognizes that the veteran reported 
receiving private medical treatment after service.  However, 
those physicians are now deceased and the treatment records 
are not available.

The Board acknowledges the appellant's testimony and 
statements, but, to the extent that she is arguing a 
relationship to service, as a lay person she is not competent 
to render opinions as to medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (holding that 
laypersons are not competent to offer medical opinions). 

In reaching this decision, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the claimant when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not for 
application in this case because the preponderance of the 
evidence is against this claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 2001). 

ORDER

The appeal for service connection for the cause of the 
veteran's death is denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


